Case 1:19-cr-20399-UU Document 211 Entered on FLSD Docket 07/22/2020 Page 1 of 4




                                    UNITED STATES OF AMERICA
                                 SOUTHERN DISTRICT OF FLORIDA
                                CASE NUMBER 1:19-20399 UNGARO
  UNITED STATES OF AMERICA


  V.


  KENNETH ROGERS
          Defendant
  _______________________________________________/


       DEFENDANT’S MOTION TO MODIFY PRISON SENTENCE PURSUANT TO 18 U.S.C 3582 (c)
                       BASED ON EXTRAORDINARY CIRCUMSTANCES.
          The Defendant, KENNETH ROGERS, by and through his undersigned counsel, files this

  motion to Modify the Prison Sentence Pursuant to 18 U.S.C 3582 (c) based on Extraordinary

  Circumstances and states as follows:


          1. The Defendant was sentenced on 2-28-2020 to a term of imprisonment of 72

             months. The Defendant surrendered to the Federal Detention Center in Miami on 3-

             13-2020. Both the sentence and the surrender date occurred prior to the Corona

             Virus Pandemic which has ravaged the United States prison systems.

          2. The foundation of this motion is based on the fact that a federal inmate should not

             be placed at risk of losing his life because he is immunocompromised and because of

             the deplorable conditions of confinement at the Federal Detention Center (FDC) in

             Miami.
Case 1:19-cr-20399-UU Document 211 Entered on FLSD Docket 07/22/2020 Page 2 of 4




       3. The Defendant has a long history of health issues. The most relevant ones for this

          motion are his chronic respiratory disease (severe asthmatic), an irregular heartbeat,

          and nerve damage. The first two health conditions qualify the Defendant as

          immunocompromised. The relevance of this plays a critical role in Attorney General

          Barr’s March 26, 2020, memorandum. The memorandum called for the B.O.P to

          immediately prioritize vulnerable inmates to be released to home confinement.

       4. The Defendant surrendered at FDC in Miami. The Defendant was designated to the

          Federal Prison Camp in Pensacola, Florida, which is a minimum-security Prison. The

          Defendant was not transferred to his designated facility due to the Corona Virus

          Pandemic. One of the factors that the Bureau of Prisons was asked to review in

          determining if the inmate should be transferred to home confinement is the security

          level of the facility currently holding the inmate. The Defendant, through no fault of

          his own, is currently at a maximum-security facility as opposed to a minimum-

          security facility.

       5. On May 14th, 2020, the Defendant’s wife wrote a letter to the Warden of FDC in

          Miami, Warden E.K. Carlton, seeking consideration for home confinement. In his

          response dated June 9, 2020, the Warden E.K Carlton denied this request.

       6. On May 13th, the Defendant passed out in the kitchen area at FDC because of an

          asthma attack and was sent to medical. The Defendant had another attack on May

          26th in his room…he was sent to medical. On June 9th he had another attack in the

          kitchen and was sent to medical.
Case 1:19-cr-20399-UU Document 211 Entered on FLSD Docket 07/22/2020 Page 3 of 4




         7. The Defendant is an at-risk inmate who is non-violent and poses minimal likelihood

             of recidivism who clearer would be safer serving his sentence in home confinement

             rather than in a BOP Facility.

         8. A delayed response for this Defendant, given his health, medical history, and present

             prison conditions, increases his likelihood of contracting the virus. The Defendant’s

             health history also increases the likelihood of serious illness resulting from

             contracting the virus.

         9. The infection rates at FDC Miami are surging. Inmates at FDC have already died

             because of this pandemic. Prisons are like petri dishes for airborne viruses. It is

             only a matter of time before the spread of FDC becomes uncontainable and the

             Defendant must pray that his immunocompromised system can keep him alive. The

             extraordinary and compelling reasons asserted above warrant such a reduction.

         10. Undersigned counsel has conferred with AUSA Peter Link and the government

             opposes this request.


         Wherefore, the Defendant, by and through undersigned counsel, respectfully requests

  that this Court grant his Motion to Modify his Prison Sentence Pursuant to 18 Section 3582 (c)

  and whatever other relief it deems just and reasonable.




                                               Respectfully submitted,




                                               By:     /Saam Zangeneh_________
Case 1:19-cr-20399-UU Document 211 Entered on FLSD Docket 07/22/2020 Page 4 of 4




                                          Saam Zangeneh
                                          Florida Bar Number 526721
                                          14 NE 1st Avenue Suite 300
                                          Miami, Florida 33132
                                          Telephone: 305-441-2333\
                                          Email saam@zangenehlaw.com
